 

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
STATESVILLE DIVISION

DOCKET NO.: $:20cr46-K.DB

UNITED STATES OF AMERICA )
) CONSENT ORDER AND
v. ) JUDGMENT OF FORFEITURE
) PENDING RULE 32.2(c}(2)
(12) LOWELL THOMAS MESSER, JR. }

BASED UPON the Defendant’s plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (orany combinationof Defendants in this case) has or had a possessory interest or other
legal interest in the property, ITIS HEREBY ORDERED THAT:

1. The following property is forfeited to the United States pursuant to 21 U.S.C. §
853, provided, however, that forfeiture of specific assets is subject to any and all third party
petitions under 21 U.S.C. § 853(n), pending final adjudication herein:

One FNH 57 pistol, serial number 386193894, and ammunition seized on or about
January 23,2019 during the investigation; and

Approximately $13,239 in U.S. currency seized on or about April 21, 2020 during
the investigation.

2. The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).

3. If and to the extent required by Fed, R. Crim. P. 32.2(b)(6), 21 U.S.C. § 853(n),
and/or other applicable law, the United States shall publish notice and providedirect written notice
of forfeiture.

4. Any person, other than the Defendant, asserting any legal interest in the property
may, within thirty days of the publication of notice or the receipt of notice, whichever is earlier,

petition the court for a hearing to adjudicate the validity of the alleged interest.

5, Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States
Attorney’s Office is authorized to conduct any discovery needed to identify, locate, or dispose of

Case 5:20-cr-00046-KDB-DSC Document 261 Filed 02/24/21 Page 1 of 2
the property, including depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ, P. 45.

6. As to any specific assets, following the Court’s disposition of all timely petitions,
a final order of forfeiture shall be entered. If no third party files a timely petition, this order shall
become the final order of forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United
States shall have clear title to the property, and shall dispose of the property according to law.

The parties stipulate and agree that the aforementioned asset(s) constitute property derived
from or traceable to proceeds of Defendant’s crime(s) herein or property used in any manner to
facilitate the commission of such offense(s) and are therefore subject to forfeiture pursuant to 21
U.S.C. § 853, The Defendant hereby waives the requirements of Fed. R. Crim. P. 32,2 and 43{a)
regarding notice of the forfeiture in the charging instrument, announcement of the forfeiture at
sentencing, and incorporation of the forfeiture in the judgmentagainst Defendant. Ifthe Defendant
has previously submitted a claim in response to an administrative forfeiture proceeding regarding
any of this property, Defendant hereby withdraws that claim. If Defendant has not previously
submitted such a claim, Defendanthereby waives all rightto do so. As to any firearms listed above
and/or in the charging instrument, Defendant consents to destruction by federal, state, or local law
enforcement authorities upon such legal process as they, in their sole discretion deem to legally
sufficient, and waives any and all right to further notice of such process or such destruction.

R. ANDREW MURRAY

 

 

 

UNITED STATES ATTORNEY
(2 “
CHRISTOPHER|S. HES \_-LOWELL THOMAS MESSER, aR,
Assistant United States Attorney Defendant
f}
STEVEN MEIER, ESQ.
Attorney for Defendant

th

Signed this theZ!| day of February, 2021.

 
 

 

THE H8 BCE DAVID C. KEBSLER
UNITED STATES MAGISTRATE JUDGE

Case 5:20-cr-00046-KDB-DSC Document 261 Filed 02/24/21 Page 2 of 2
